Citation Nr: 9901121	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-34 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.  This appeal arises from a November 1993 rating 
decision of the Buffalo, New York Regional Office (RO), which 
denied the veterans claims for entitlement to service 
connection for a right knee disability, a left knee 
disability, and a back disability, and for entitlement to an 
increased rating for post traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.  

In January 1997, the veteran and his wife appeared and 
testified at a personal hearing in Washington, D.C., which 
was conducted by C. W. Symanski, who is the member of the 
Board of Veterans Appeals (Board) responsible for making a 
determination in this case.  

In March 1997, the Board entered a decision in this case, 
denying the veterans service connection claims.  The Board 
also remanded to the RO the issue of an increased rating for 
PTSD further evidentiary and due process development.  The 
veteran appealed the March 1997 Board decision to the United 
States Court of Veterans Appeals (Court).  In September 1998, 
the Court issued an order which vacated and remanded to the 
Board the decision with respect to the denial of entitlement 
to service connection for a low back disability, and which 
dismissed the appeal with respect to the denial of 
entitlement to service connection for both left and right 
knee disabilities, pursuant to 38 U.S.C.A. § 7252(a), in 
accordance with a Joint Motion to Vacate and Remand the Board 
Decision, In Part, and For a Stay of Further Proceedings 
filed in September 1998.

The ROs attention is called to the fact that the issue of 
entitlement to an increased rating for PTSD is still pending 
further development by the RO as requested in the previous 
remand and that issue will therefore not be addressed at this 
time in the following remand.  


REMAND

In September 1998, the Court vacated and remanded the case to 
the Board for further development and adjudication of the 
issue of entitlement to service connection for a low back 
disability, in accordance with a Joint Motion to Vacate and 
Remand.  In the Joint Motion, the parties agreed, contrary to 
the Boards finding in the March 1997 decision, that the 
veterans low back disability was well grounded because he 
satisfied the evidentiary requirements necessary to make his 
low back claim well grounded.  That is, (1) the veteran 
testified that his low back was injured in addition to hip 
and shoulder injuries from an explosion of an armored 
personnel carrier (APC) in Vietnam in April 1970--an incident 
which was recorded in his service medical records; (2) the 
veteran submitted medical evidence that he currently suffered 
from a low back condition, diagnosed as degenerative disc 
disease; and (3) the record contained medical evidence that 
linked the veterans inservice injury with his current low 
back disability, in the form of a chiropractors statement 
that the veterans degenerative disc disease could have 
been caused from the injury in Vietnam when the veteran was 
blown off an APC.  

In view of a well grounded claim and the VAs statutory duty 
to assist (see Littke v. Derwinski, 1 Vet. App. 90 (1990) and 
Green v. Derwinski, 1 Vet. App. 121 (1991)), the Joint Motion 
indicated that an examination must be conducted to obtain an 
opinion as to whether the veterans current low back 
condition was related to his injury in Vietnam in April 1970.  
The Joint Motion indicated that on remand the veteran would 
be free to submit additional evidence and argument.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be afforded a VA 
examination in orthopedics in order to 
determine the nature and etiology of his 
low back disability.  The examiner should 
review the entire claims folder prior to 
the examination so that pertinent aspects 
of the veterans military and medical 
record may be reviewed.  Such tests as 
the examiner deems necessary should be 
performed.  The examiner should furnish 
an opinion for the record as to whether 
it is at least as likely as not that the 
veterans current low back disability is 
etiologically related to his injury in 
Vietnam in April 1970 when he was blown 
off an armored personnel carrier.  The 
clinical findings and reasoning which 
form the bases of the opinion should be 
clearly set forth in the examination 
report.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veterans claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
